An unpub|ishllzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

DEVELL MOORE, No. 63981
Appellant,

THE STATE OF NEVADA, F § L H 
Respondent. DC-|- 115 2013

    

RA lex L\NDEMAN
s m \

ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for transcripts and a motion for reconsideration Eighth Judicial District
Court, Clark County; J ames lV.[. Bixler, Judge.

Because no statute or court rule permits an appeal from an
order denying the abovementioned motions, we lack jurisdiction. Phelps v.
State, 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo v.
State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
ORDER this appeal DISMISSED.

 , J.

desty

 
      

Parraguirre w
Cherry 0

cc: Hon. J ames lV.[. Bixler, District Judge
Devell lV.[oore
Attorney General/Carson City
Clark County District Attorney
S“"“E“"E°°““T Eighth District Court Clerk v

oF
NEvAoA

(0; 1947/x